Citation Nr: 0120094	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-29 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for positive PPD test 
(claimed as pulmonary tuberculosis (PTB)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1981 to July 1996.

This appeal is from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran testified in February 1999 
at a hearing at the Seattle RO before the undersigned member 
of the Board of Veterans' Appeals (Board), who the Chairman 
of the Board assigned to conduct the hearing and decide this 
appeal.  38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2001).  
The appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).

It appears that the veteran may have raised a claim in his 
February 1999 hearing testimony for service connection for 
side effects of INH (isoniazid) therapy in service.  He or 
his representative asserted that symptoms that he attributed 
to INH therapy were a basis for compensation.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had a positive PPD test in service in May 
1995 and completed six months of INH therapy in January 1996.

2.  Positive PPD is a laboratory finding and is not a disease 
or injury resulting in disability.

3.  The veteran does not have and has never been diagnosed 
with pulmonary tuberculosis.



CONCLUSION OF LAW

Positive PPD is not a disability for which service connection 
may be established, and pulmonary tuberculosis was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that the veteran had a 
positive purified protein derivative (of tuberculin) (PPD) 
test in May 1995 and thereafter underwent isoniazid (INH) 
therapy for six months, completing the therapy in January 
1996.

On VA examination in May 1997, the veteran reported his 
history of positive PPD test and INH therapy to the examiner.  
He reported that he had had no complaints of breathing 
difficulties, but that he had actually had tuberculosis.  A 
chest x-ray study showed a right hilar calcification.  The 
veteran failed to report for a scheduled pulmonary function 
test.  The examiner made no diagnosis.

The veteran testified at a hearing before the undersigned in 
February 1999.  His representative stated that the veteran 
had several positive PPD tests without ever a formal 
diagnosis of TB, but that several doctors had told him he has 
TB.  The representative stated that the veteran felt that 
continued positive PPD test results were a basis for service 
connection for TB.  The veteran testified that he informed 
medical personnel of his TB when he had surgery under general 
anesthetic several years before, but they seemed unconcerned.  
He stated that he had a Department of Transportation-required 
physical examination for a class A driving license that 
included a positive PPD test in February 1999.  He identified 
the examiner and his place of practice.  He stated no doctor 
had ever related those symptoms to the INH therapy in 1995.  
Upon discussion with the undersigned about whether the 
veteran preferred for VA to obtain medical records related to 
his testimony or for him to obtain and submit such records, 
the veteran elected to obtain them himself within 60 days 
during which the hearing record would be held open.

At the hearing, the veteran submitted an excerpt from The 
Merck Manual describing several alternative treatment 
regimens for tuberculosis.

In May 1999, the veteran submitted medical records of 
February to March 1999 from physical examinations performed 
according to Department of Transportation protocol.  The 
veteran reported positive for tuberculosis in a medical 
history.  The examination records noted history of positive 
PPD tests and subsequent INH therapy in service.  Current 
chest x-ray and positive PPD test resulted in further follow-
up with the lungs ultimately found within normal limits.

The veteran submitted waivers of his right to initial review 
by the RO of evidence he submitted at the February 1999 
hearing and in March 1999.  The veteran did not submit 
records from his hernia surgery.


II.  Analysis

In June 1997, the RO disallowed the veteran's claim as not 
well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).   

In March 2001, the RO mailed the appellant a letter informing 
him of the enactment of the Veterans Claims Assistance Act of 
2000 while his appeal was pending, which prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete the application 
and to support the claim, to provide necessary forms, and to 
assist in the development of evidence.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, (West Supp. 2001).  The RO noted 
receipt with waivers of initial RO review of evidence 
submitted at the veteran's hearing and in March 1999.  The RO 
provided the veteran additional forms for him to authorize VA 
to obtain any other evidence he wished considered in his 
appeal.  He did not respond.  No forms are outstanding in the 
instant case, and the application is complete.  38 U.S.C.A. 
§ 5102 (West Supp. 2001).  The RO advised the veteran of the 
information and evidence necessary to substantiate his claim, 
and that the Secretary would attempt to obtain any evidence 
he authorized the Secretary to obtain.  38 U.S.C.A. § 5103 
(West Supp. 2001).  The letter told the veteran the type of 
medical evidence required; asked the veteran for the dates of 
his treatment; asked the veteran to provide releases for his 
treatment records or to provide the records himself.  The RO 
told the veteran the time within which he should provide the 
requested information and evidence.  Additionally, the Board 
member presiding in this appeal informed the veteran at his 
hearing that VA would obtain evidence for him at his request, 
but the veteran opted to obtain and submit himself such 
evidence as he wished considered.

The RO associated with the claims file all treatment records 
of which it had notice and that were available, including VA 
and other government treatment records, and has accorded the 
veteran VA examinations.  38 U.S.C.A. § 5103A(b), (c), (d) 
(West Supp. 2001).  The veteran exercised his option to 
decline assistance to obtain records and has apparently 
submitted those he wishes VA to consider in his case.  The 
Secretary is authorized to obtain private records only as 
authorized by the veteran.  38 U.S.C.A. § 5103A(b)(1) (West 
Supp. 2001).  The veteran elected to obtain and submit 
certain medical evidence himself and withheld authority for 
the Secretary to obtain that evidence.  Consequently, VA has 
no further duty to request the veteran to submit or assist 
him to obtain evidence to substantiate his claim.  
Development of the record in this case is complete, and the 
Board may reach the merits of the claim.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).

The evidence uniformly fails to show that the veteran has or 
has ever had pulmonary tuberculosis.  Neither the positive 
PPD tests nor the fact of apparently prophylactic treatment 
is evidence of past or present PTB.

The diagnosis of disease requires medical expertise.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The veteran is 
a lay person without medical expertise.  As such, his 
assertion, however sincere, that he has tuberculosis, is not 
cognizable as medical evidence based upon which the Board can 
find he does.  Id.  The veteran's report on the February and 
March 1999 Department of Transportation protocol examinations 
that he has tuberculosis is not medical evidence, whether he 
filled out the form or the physician filled out the form.  
Evidence that is simply information recorded by a physician 
without additional medical comment is not competent medical 
evidence, and it is not transformed into competent medical 
evidence because the transcriber of the appellant's history 
happens to be a physician.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Finally, a positive PPD test is not itself a disease, injury, 
or a disability resulting from a disease or injury.  VA is 
authorized to pay compensation only for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  The Board 
cannot award service connection for a positive PPD test in 
the absence of actual diagnosis of PTB.

In sum, the preponderance of the evidence is against granting 
service connection for either pulmonary tuberculosis or for 
positive PPD tests.  Where the preponderance of the evidence 
is against the claim, there is doubt about how to resolve the 
claim, and the Board cannot award service connection by 
giving the veteran the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for positive PPD test claimed as pulmonary 
tuberculosis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

